UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22548 Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street New York, NY10055 (Address of principal executive offices) (Zip code) Frederick Taylor, President Wall Street EWM Funds Trust 55 E. 52nd Street New York, NY10055 (Name and address of agent for service) (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT June 30, 2015 THE WALL STREET FUND SHAREHOLDER LETTER Dear Shareholders, For the year to date through June 30, 2015, The Wall Street Fund returned 2.57%. The benchmark S&P 500 Index returned 1.23% for the same period.For the trailing one, three, five and ten years through June 30, 2015, The Wall Street Fund has returned average annual returns of 9.76%, 19.29%, 18.16% and 8.26%, respectively.The S&P 500 Index has returned 7.42%, 17.31%, 17.34% and 7.89% for the same respective time periods. For the year to date the three most significant contributors to performance were NXPI, Blackstone and United Health.The three holdings that detracted from performance the most were Western Digital, Ralph Lauren and Union Pacific. At quarter–end the Fund held 44 positions and had $109 million of assets. After several years of high returns, the US equity markets have mostly tread water for the first half of 2015.Valuations for the broad market are above historical averages and we view further gains from rising valuation as unlikely in the near term.Despite the broader market valuations, we continue to find interesting opportunities for the Fund and are hopeful that our companies will continue to execute in a demanding environment. Sincerely, Timothy Evnin Charles Ryan Portfolio Manager Portfolio Manager Michael Seppelt Portfolio Analyst Performance data shown above represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1-800-443-4693. The Fund’s gross expense ratio as of the most recent prospectus is 1.29%.Please see the Financial Highlights on page 8 for a more recent ratio. This report must be preceded or accompanied by a prospectus. Definitions: The S&P 500 Index is a market-capitalization weighted index that includes the 500 most widely held common stocks.It is not possible to invest directly in an index. Mutual fund investing involves risk. Principal loss is possible. The Fund may invest in small and medium capitalization companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Opinions expressed are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please see the schedule of investments section in this report for a full listing of the Fund’s holdings. The Wall Street Fund is distributed by Quasar Distributors, LLC. 1 THE WALL STREET FUND SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares Value COMMON STOCKS – 98.1% Aerospace – 2.3% United Technologies Corp. $ Biotechnology – 2.3% Gilead Sciences, Inc. Chemicals – 3.0% Celanese Corp. Containers & Packaging – 2.4% Rock-Tenn Co. Diversified – 2.2% 3M Co. Drugs – 2.5% Allergan PLC (a)(b) Electrical Equipment – 2.5% Roper Industries, Inc. Energy – 2.1% Marathon Oil Corp. Energy Equipment & Services – 5.0% Core Laboratories NV (b) Noble Corp. (b) Schlumberger Ltd. (b) Financial Services – 12.0% American Express Co. Apollo Global Management, LLC – Class A East West Bancorp, Inc. Mastercard, Inc. The Blackstone Group LP Forest Products – 2.5% Weyerhaeuser Co. – REIT Health Care Services – 3.3% UnitedHealth Group, Inc. Industrial Equipment – 2.1% Fastenal Co. Insurance – 2.1% ACE Ltd. (b) Leisure – 4.6% Las Vegas Sands Corp. Polaris Industries, Inc. Media – 4.0% AMC Networks, Inc. – Class A (a) Walt Disney Co. Office Equipment – 5.2% Apple, Inc. Western Digital Corp. Property Management – 3.0% CBRE Group, Inc. – Class A (a) Retail – 2.7% TJX Companies, Inc. Semiconductors – 4.3% NXP Semiconductors NV (a)(b) Texas Instruments, Inc. Services – 3.8% Accenture PLC – Class A (b) Google, Inc. – Class A (a) Google, Inc. – Class C (a) Software – 4.8% Ansys, Inc. (a) Microsoft Corp. Specialty Retail – 15.3% AutoNation, Inc. (a) AutoZone, Inc. (a) Dorman Products, Inc. (a) Five Below, Inc. (a) Home Depot, Inc. Nike, Inc. – Class B Ralph Lauren Corp. The accompanying notes are an integral part of these financial statements. 2 THE WALL STREET FUND SCHEDULE OF INVESTMENTS (continued) June 30, 2015 (Unaudited) Shares Value COMMON STOCKS – 98.1% (continued) Telecommunications – 2.0% American Tower Corp. – REIT $ Transportation – 2.1% Union Pacific Corp. TOTAL COMMON STOCKS (Cost $76,283,471) SHORT TERM INVESTMENT – 4.6% Money Market Fund – 4.6% First American Prime Obligations Fund, Class Z, 0.026% (c) TOTAL SHORT TERM INVESTMENT (Cost $5,104,272) TOTAL INVESTMENTS (Cost $81,387,743) – 102.7% Liabilities in Excess of Other Assets – (2.7)% ) TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security (b) Foreign domiciled (c) Variable rate security – the rate shown is the annualized seven-day effective yield as of June 30, 2015. REIT – Real Estate Investment Trust The accompanying notes are an integral part of these financial statements. 3 THE WALL STREET FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) ASSETS: Investments, at value (cost $81,387,743) $ Receivable for fund shares sold Receivable for investment securities sold Dividends receivable Expense reimbursement due from Adviser (Note 4) Prepaid expenses Total Assets LIABILITIES: Payable for investments purchased Investment advisory fee payable (Note 4) Accrued expenses and other payables Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Net unrealized appreciation on investments Undistributed net investment income Accumulated undistributed net realized gain on investments TOTAL NET ASSETS $ Shares outstanding (unlimited shares authorized, no par value) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE $ THE WALL STREET FUND STATEMENT OF OPERATIONS For the six months ended June 30, 2015 (Unaudited) INVESTMENT INCOME: Dividend income $ Total investment income EXPENSES: Investment advisory fees (Note 4) Administration and fund accounting fees Professional fees Transfer agent fees and expenses Trustees' fees and expenses Federal and state registration fees Insurance expense Reports to shareholders Custody fees Total expenses before expense reimbursement Expenses reimbursed by Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investment transactions Change in unrealized appreciation on investments ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes are an integral part of these financial statements. 4 THE WALL STREET FUND STATEMENTS OF CHANGES IN NET ASSETS For the For the Six Months Year Ended Ended June 30, December 31, (Unaudited) OPERATIONS: Net investment income $ $ Net realized gain on investment transactions Change in unrealized appreciation on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Cost of shares redeemed ) ) Reinvested distributions — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income — ) Net realized gain — ) Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ THE WALL STREET FUND NOTES TO FINANCIAL STATEMENTS June 30, 2015 (Unaudited) 1. Organization The Wall Street Fund (the "Fund") is the sole series of Wall Street EWM Funds Trust (the "Trust"). The Trust was organized as a Delaware statutory trust on April 12, 2011. The Trust is registered under the Investment Company Act of 1940 (the "1940 Act"), as amended, as an open-end management investment company. The Fund is a diversified series with its own investment objectives and policies within the Trust. The Fund seeks to produce growth of capital by investing principally in a diversified portfolio of growth-oriented common stocks. As a secondary objective, the Fund seeks realization of current income through the receipt of interest or dividends from investments by investing in dividend paying securities.The Fund is the successor in interest to The Wall Street Fund, Inc. (the "Predecessor Fund"). On September 15, 2014, the shareholders of the Predecessor Fund approved the reorganization of the Predecessor Fund into the Fund, and effective as of the close of business on October 1, 2014, the assets and liabilities of the Predecessor Fund were transferred to the Fund in exchange for shares of the Fund.Prior, to the reorganization, the Fund had no assets or operations.Since the Fund's investment objectives and policies are the same in all material respects as the Predecessor Fund's, and since the Fund has engaged Evercore Wealth Management, LLC, the investment adviser that previously provided services to the Predecessor Fund, the Fund has adopted the prior performance and financial history of the Predecessor Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America, which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported results of operations during the reporting period. Actual results could differ from those estimates and assumptions. (a) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded. Securities traded on the over-the-counter market and listed securities for which there were no transactions are valued at the mean between the closing bid and asked prices. Debt securities are valued at the mean price furnished by a national pricing service, subject to review by The accompanying notes are an integral part of these financial statements. 5 THE WALL STREET FUND NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2015 (Unaudited) the Fund’s investment adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Investments in open-end mutual funds (other than exchange-traded funds) are valued at their respective net asset values on the valuation date. Securities for which market quotations are not readily available and other assets are valued at fair value as determined in good faith by the Fund’s investment adviser pursuant to procedures approved by and under supervision of the Fund’s Board of Trustees. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques. The various inputs used in determining the value of each of the Fund’s investments are summarized in the following three broad categories: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The valuation levels are not necessarily an indication of the risk associated with investing in these investments. As of June 30, 2015, the Fund’s investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $ $
